Battle, J. The grand jury of White County indicted Will Bryant for murder in the first degree. He was convicted of murder in' the second degree, and his punishment was assessed at seven years in the penitentiary; and he appealed. He moved for a change of venue on the ground that the minds of the inhabitants of White County were so prejudiced against him that he could not get a fair and impartial trial in that county. His motion was corroborated by the affidavits of four witnesses. To test their credibility they were examined under oat'h. The testimony of three of them showed that their information as to the minds of the inhabitants was too limited to enable them to form an opinion, and that they swore recklessly, and in this case was not credible. The other was not a qualified elector of the county, as required by the statute. The court committed no error in overruling t'he motion. Kinslow v. State, 85 Ark. 518; White v. State, 83 Ark. 36; Duckworth v. State, 80 Ark. 360; Maxey v. State, 76 Ark. 276; Price v. State, 71 Ark. 180; Jackson v. State, 54 Ark. 243. On cross examination of Mrs. Minta Potter, the widow of the man killed, the witness testified that the deceased “was quick to get mad and fight, and he was a brave man, and would fight at the drop of a hat.” The State by many witnesses proved in rebuttal that the general reputation of the deceased for being a quiet, peaceable citizen was good. The appellant contends that the court erred in admitting it. It was only admissible for the purpose of sustaining the reputation of the deceased after it had been attacked. In this case the evidence adduced by the defendant on cross examination tended to prove that the deceased was aggressive, quick to take offense, and resent it with force unnecessarily. The evidence adduced by the State was admissible to remove such impression. Wharton on Homicide (3 ed.), § 269, and cases cited. The court refused to allow the defendant to read as evidence certain notices. The contents of the notices were .not shown, and we are unable to determine whether the court committed a reversible error in excluding them. The evidence was sufficient- to sustain the verdict in this court. Judgment affirmed.